Name: Commission Regulation (EC) No 1164/2001 of 14 June 2001 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 650/2001
 Type: Regulation
 Subject Matter: trade policy;  miscellaneous industries;  leather and textile industries;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1164Commission Regulation (EC) No 1164/2001 of 14 June 2001 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 650/2001 Official Journal L 159 , 15/06/2001 P. 0013 - 0016Commission Regulation (EC) No 1164/2001of 14 June 2001establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 650/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(1), as last amended by Regulation (EC) No 1138/98(2),Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(3), as amended by Regulation (EC) No 138/96(4), and in particular Articles 9 and 13 thereof,Having regard to Commission Regulation (EC) No 650/2001 of 30 March 2001 redistributing the unused portions of the 2000 quantitative quotas for certain products originating in the People's Republic of China(5), and in particular Article 6 thereof,Whereas:(1) Regulation (EC) No 650/2001 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quantities available. Importers lodged applications for import licences with the competent national authorities between 3 April and 3 p.m., Brussels time, on 30 April 2001, in accordance with Article 3 of Regulation (EC) No 650/2001.(2) The Commission has received from the Member States under Article 5 of Regulation (EC) No 650/2001 particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1998 or 1999, the reference year.(3) The Commission is now able, on the basis of that information, to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the quantitative quotas redistributed by Regulation (EC) No 650/2001.(4) Examination of the figures supplied by Member States shows that the aggregate volume of the applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them. The applications must therefore be met by applying the uniform rate of reduction/increase shown in Annex I to the imports, expressed in volume terms, of each importer over the reference period.(5) Examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds the portion of the quota set aside for them. The applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 650/2001,HAS ADOPTED THIS REGULATION:Article 1In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allocate each importer a quantity equal to its imports for 1998 or 1999, adjusted by the rate of reduction/increase specified in the said Annex for each quota.Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity allocated shall be limited to that specified in the application.Article 2In response to licence applications in respect of the products listed in Annex II duly submitted by non-traditional importers, the competent national authorities shall allocate each importer a quantity equal to the amount requested within the limits set by Regulation (EC) No 650/2001 adjusted by the rate of reduction specified in the said Annex for each quota.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 67, 10.3.1994, p. 89.(2) OJ L 159, 3.6.1998, p. 1.(3) OJ L 66, 10.3.1994, p. 1.(4) OJ L 21, 27.1.1996, p. 6.(5) OJ L 91, 31.3.2001, p. 51.ANNEX IRate of reduction/increase applicable to the imports of 1998 or 1999(traditional importers)>TABLE>ANNEX IIRate of reduction applicable to the volume requested within the limits of the maximum amounts fixed by Regulation (EC) No 650/2001(non-traditional importers)>TABLE>